Filed 2/26/15 In re R.F. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re R.F., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A140700
v.
                                                                     (Solano County
R.F.,                                                                Super. Ct. No. J41554)
         Defendant and Appellant.


                                                             I.
                                                INTRODUCTION
         In this juvenile wardship case, 15-year-old R.F. appeals a dispositional order
committing her to an out-of-home placement in a group home. R.F. contends that: (1) her
case should have been transferred to the dependency court; (2) there is insufficient
evidence to support findings that she violated probation, and (3) the juvenile court abused
its discretion by ordering the group home placement. We affirm.




                                                             1
                                            II.
                               STATEMENT OF FACTS
       A. Background
       In August 2012, R.F. was adjudged a ward of the juvenile court pursuant to
Welfare and Institutions Code section 602,1 after she admitted a misdemeanor
commercial burglary in exchange for dismissal of other theft related charges. By that
time, then 12-year-old R.F. had already accrued eight referrals to the county probation
department and her guardian, great-grandmother Betty, had reported significant behavior
problems. The juvenile court placed R.F. in an electronic monitoring program (EMP)
and released her to Betty’s custody.2
       In September 2012, R.F. was charged with two probation violations: (1) failure to
comply with EMP; and (2) receiving a school suspension after attempting to take a cell
phone from a developmentally disabled adult special education student. R.F. admitted
the EMP violation in exchange for dismissal of the other allegation. The juvenile court
continued the wardship and probation, ordered R.F. to attend a counseling program and
committed her to juvenile hall for five weekends.
       In October 2012, R.F. was charged with violating probation by leaving home
without her guardian’s permission. Betty reported that R.F. took her debit card, withdrew
$300, disappeared over night, and returned the following day but disappeared again. R.F.
failed to appear at the probation violation hearing, and an arrest warrant was issued.
Later that month, R.F. was arrested and the district attorney filed a new wardship petition
charging her with grand theft. In November, R.F. admitted the grand theft charge in
exchange for dismissal of the probation violation allegation. The juvenile court


       1
         Unless otherwise stated, undesignated statutory references are to the Welfare
and Institutions Code.
       2
         R.F. had lived with Betty since she was three months old. Her mother, who was
unable to care for her children because of substance abuse problems, was murdered when
R.F. was six. R.F. reported that she had limited contact with her father who was not a
“nice” person and engaged in criminal activities.

                                             2
continued the dependency, ordered R.F. to attend “WRAP” counseling, and to spend an
additional five weekends in juvenile hall.
       In December 2012 and January 2013, R.F. was charged with additional probation
violations for failing to comply with court-ordered curfew, staying out all night without
permission and failing to attend school. R.F. admitted some probation violations in
exchange for dismissal of others, and, in February 2013, the court escalated services to
address R.F.’s mounting problems. In addition to EMP monitoring and curfew
restrictions, R.F. was ordered to participate in therapeutic behavioral services, to attend a
girls’ group program, and to spend three additional weekends in juvenile hall.
       In May 2013, the district attorney filed a new section 602 petition. According to
the probation department report, R.F. cut off her EMP ankle bracelet on May 3, and was
arrested for stealing a man’s cell phone on May 5. The probation department also
reported significant concern for R.F.’s safety. She left home and stayed out all night; she
associated with adults who exploited and took advantage of her; older friends often asked
her to steal things for them; she was involved in a sexual relationship with a 16-year-old
male, and at one point, she mistakenly believed she was pregnant. These problems arose
or persisted despite the fact that R.F. was “receiving the most intensive community based
treatment services that Probation and Solano County ha[d] to offer.”
       On May 29, 2013, the court conducted a contested hearing and sustained the
allegation that R.F. received stolen property. On June 12, R.F. was removed from Betty’s
custody and placed at a residential program called New Foundations. Her commitment
had to be extended after she snuck out of Betty’s home while on a furlough visit. On
October 22, R.F. was released from the program and returned to Betty’s care.
       B. The November 2013 Probation Violations
       On November 5, 2013, R.F. was charged with violating probation by failing to
abide by court-ordered curfew. According to a supplemental probation department
report, on November 4, Betty told the probation officer that R.F. left home on October 31
and did not return until November 2. At that point, Betty and R.F.’s brother “physically
restrained” R.F. to keep her home. The police came and spoke to R.F., but the following

                                              3
day she left again and did not return home. On November 4, the probation officer
contacted R.F. at her school and spoke with her over the telephone. R.F. stated that she
had an argument with Betty on October 31 so she spent the night at a friend’s house.
When she returned home, Betty restrained her and duct-taped her to a chair. After she
was “set free,” R.F. returned to her friend’s home. R.F. said she did not feel safe at home
but that she did not want to be taken back into custody. A report was filed with child
protective services and the probation department requested that R.F. be detained until a
decision could be made about how to proceed.
       At the November 5 violation hearing, R.F. denied the allegation that she violated
probation by failing to comply with her curfew order. The juvenile court continued the
matter for a contest, and released R.F to Betty’s custody under the EMP program. Three
days later, R.F. was charged with another probation violation for failing to abide by her
EMP contract. According to the probation department report, R.F. did not go to school
on November 6. She left home early in the morning and her whereabouts were unknown
until she returned a few hours later with a friend. When the friend refused to leave, Betty
called the police who spoke to R.F. about respecting Betty’s home. On November 7,
R.F.’s conditional release officer went to her school to speak with her. The officer was
informed that R.F. had not been at school since November 4. Betty told the probation
officer she was very concerned about R.F.’s safety and stated that she did not feel she
could control her granddaughter.
       At the November 8 violation hearing, R.F. denied the most recent probation
violation allegation and the matter was continued for a contest. In addition, the juvenile
court ordered a referral to the probation department for preparation of a section 241.1
report addressing whether R.F.’s case should be transferred to the dependency court or
remain in the delinquency court.
       C. The Jurisdiction Hearing
       On the morning of December 4, 2013, the court held a jurisdiction hearing to
determine whether R.F.’s case should be transferred to the dependency court in light of
concerns that Betty could no longer properly care for R.F.

                                             4
          The probation department and the department of social services filed an “Agreed
Joint Assessment Report” which recommended that “it is in the best interests of the minor
and her family to be afforded services solely via the Probation Department . . . .”
According to the report, the allegations of abuse and/or neglect were not sustainable, and
R.F. did not qualify for child welfare services, but she and her family could benefit from
services available in the delinquency court. Furthermore, the agencies jointly
recommended that R.F. be placed in a group home. That recommendation was based on
several factors including R.F.’s history of running away; her noncompliance with court
orders; her high risk for reoffense; and the lack of supervision and structure at Betty’s
home. In addition, less restrictive efforts to assist R.F. had not been successful. She had
already received intensive services and completed a placement at the New Foundations
program, but only two weeks after her release from that program, R.F. admitted that she
had contracted a sexually transmitted disease from “a pimp.”
          The juvenile court followed the joint recommendation to maintain R.F.’s case as a
delinquency matter, providing this explanation for its decision: “The summary of the
minor’s behavior is such that I have grave concerns for the minor’s safety. I think she’s
putting her life at risk in the behavior she’s engaging in. . . . [¶] And I just don’t think
this is an appropriate case to be handled in the dependency court but rather should remain
in the delinquency court because of the significant risk and the greater services, in my
opinion, that will be available to helping this minor turn her life around and survive past
the age of 20, which is about what I would put her life expectancy at if she continues
doing what she is doing. [¶] Her lifestyle, as reflected in this report, is extremely
dangerous to her own well-being, so I’m going to keep this matter in the delinquency
court.”
          D. The Contested Probation Violation Hearing
          On the afternoon of December 4, 2013, the court conducted a contested hearing on
the two probation violation matters.
          Betty testified that a court-ordered curfew of 4:00 p.m. was also Betty’s rule and
that R.F. violated that rule on Halloween by leaving home that evening and staying out

                                                5
all night. Betty’s memory of the events was vague but she recalled that some time after
R.F. returned, Betty “restrained” her and then called the police so they could “witness”
what she had done and why she did it—because she did not want R.F. to leave again.
After the police left, Betty let R.F. go because Betty was tired and needed to rest. A few
days later, Betty thought R.F. was gone again and called the police who searched the
house and found R.F. in the garage. Betty also recalled an occasion during that time
frame when R.F. did not go to school. Betty subsequently learned that R.F. had gone to
“get medical attention,” which upset Betty, who believes that “medical people” should
have to notify the parents before treating a child.
       Nadia Hollomon, R.F.’s probation officer, testified that she met with R.F. after she
was released from New Foundations to discuss her obligations and the court orders she
was required to follow. They discussed her curfew, which required her to be home by
4:00 p.m. on weekdays and 6:00 p.m. on weekends. Hollomon also testified that she
called R.F. on November 4, 2013, to follow up on Betty’s report that R.F. violated her
curfew. R.F. told Hollomon that she and Betty had an argument after Betty found out
that R.F. had contracted a sexually transmitted disease. R.F. left the house and did not
return for a few days.
       Probation officer Phillip McLaughlin testified that his responsibilities include
releasing minors from juvenile hall on home supervision or electronic monitoring.
McLaughlin testified that R.F. signed an EMP contract pursuant to which she agreed to
remain at home at all times except for school or medical, probation and attorney
appointments. The contract also contained a provision requiring R.F. to attend school as
required by law and school regulations. On November 7, 2013, McLaughlin went to
R.F.’s school to conduct a school visit but she was not there. A school official checked
the records and told McLaughlin that R.F. had not come to school that day or the day
before.
       At the conclusion of the hearing, the juvenile court sustained the allegation that
R.F. violated probation by failing to comply with the curfew order and it also
conditionally sustained the allegation that she violated her EMP contract by failing to

                                              6
attend school. However, the court stated that it would reverse the second finding if R.F.
produced verification that she missed school in order to attend a medical appointment.
The matter was continued for disposition and to give R.F. time to produce verification of
her medical appointment.
       E. The Contested Disposition Hearing
       At a December 13, 2013, hearing, R.F. did not produce evidence of a valid excuse
for failing to attend school but she did elicit testimony to support her objection to the
probation department’s recommendation to place her in a group home.
       Betty testified she thought the group home recommendation was “ludicrous.”
She explained that R.F. was her child; she had raised her since she was three weeks old;
she was as capable as any two parents; and she had raised nine children in her 79 years.
Betty believed that R.F. needed “mental health,” which had never been provided. She
agreed to accept help for R.F., but testified that she wanted R.F. to remain in her home.
Furthermore, she explained that she did not have a car and it would be difficult for her to
visit if R.F. was placed outside the county.
       Nadia Hollomon testified there were services that could be provided to R.F. if she
remained in Betty’s home, many of which R.F. had received prior to her placement at
New Foundations. Hollomon also confirmed that both Betty and R.F. had expressed an
interest in obtaining those services again. However, other considerations led the
probation department to recommend a group home placement instead. Almost
immediately after R.F. was released from New Foundations she was back in the streets
because “[t]he supervision is just not there in her home.” Furthermore, a group home
could provide R.F. with mental health services which would give her tools for making
better decisions after she was returned to Betty’s care. Hollomon testified that she had
found a placement for R.F. at the “Children’s Home,” a behavior program in Stockton.
The program has six female residents. There is an on-site clinical social worker, weekly
meetings with a psychologist, and a psychiatrist who conducts monthly evaluations. The
program has an on-site school, includes proactive social activities for self-esteem, and
takes the girls on field trips.

                                               7
       At the conclusion of the disposition hearing, the court removed R.F. from Betty’s
custody for placement in suitable foster home or institution. The maximum period of
confinement was one year six months. R.F. was placed at the Children’s Home of
Stockton on December 23, 2013.
                                             III.
                                       DISCUSSION
       A. Jurisdictional Issues
       “A child who has been abused or neglected falls within the juvenile court’s
protective jurisdiction under section 300 as a ‘dependent’ child of the court. In contrast,
a juvenile court may take jurisdiction over a minor as a ‘ward’ of the court under section
602 when the child engages in criminal behavior. [Citations.] As a general rule, a child
who qualifies as both a dependent and a ward of the juvenile court cannot be both.
[Citations.]” (In re M.V. (2014) 225 Cal.App.4th 1495, 1505.)
       “In section 241.1 the Legislature has set forth a procedure for handling cases with
potential dual jurisdiction. First, the probation department and the welfare department of
the county must assess the minor, pursuant to a jointly developed written protocol, to
determine ‘which status will serve the best interests of the minor and the protection of
society.’ Then the recommendations of both departments must be presented to the
juvenile court for its determination of the status appropriate for the minor. [Citation.]”
(In re Marcus G. (1999) 73 Cal.App.4th 1008, 1012-1013, fn. omitted.)
       “We review the juvenile court’s determination under section 241.1 for abuse of
discretion. [Citation.] ‘To show abuse of discretion, the appellant must demonstrate the
juvenile court exercised its discretion in an arbitrary, capricious or patently absurd
manner that resulted in a miscarriage of justice.’ [Citation.] Throughout our analysis, we
will not lightly substitute our decision for that rendered by the juvenile court. Rather, we
must indulge all reasonable inferences to support the decision of the juvenile court and
will not disturb its findings where there is substantial evidence to support them.
[Citation.]” (In re M.V., supra, 225 Cal.App.4th at pp. 1506-1507.)


                                              8
       In the present case, R.F. contends that the juvenile court abused its discretion by
refusing to transfer her case to the dependency court because its decision was based on a
deficient section 241.1 assessment report.
       “The assessment of a minor under section 241.1 is statutorily required to include,
at a minimum, consideration of the following eight factors: (1) the nature of the referral;
(2) the age of the minor; (3) the prior record of the minor’s parents for child abuse;
(4) the prior record of the minor for out-of-control or delinquent behavior; (5) the
parents’ cooperation with the minor’s school; (6) the minor’s functioning at school;
(7) the nature of the minor’s home environment; and (8) the records of other agencies that
have been involved with the minor and his or her family. [Citation.] This statutory
mandate has been augmented by [California Rule of Court] rule 5.512, which requires the
joint assessment under section 241.1 to be memorialized in a written report. Further—in
addition to the eight factors set forth in section 241.1 that must be considered in any such
joint assessment—rule 5.512 demands evaluation of four additional items: (1) the history
of any physical, sexual, or emotional abuse of the child; (2) any services or community
agencies available to assist the child and his or her family; (3) a statement by any counsel
currently representing the minor; and (4) a statement by any court appointed special
advocate (CASA) currently appointed for the child. [Citation.]” (In re M.V., supra, 225
Cal.App.4th at p. 1506.)
       Here, R.F. argues that her section 241.1 assessment report failed to adequately
address three matters required by the statute and/or court rule: (1) the nature of the
referral; (2) the age of the minor; and (3) any services or community agencies available to
assist the child and her family. (§ 241.1, subd. (b)(2); California Rules of Court, rule
5.512(d)(10).) However, our review of the detailed and comprehensive 24-page report
confirms that all three of these matters were adequately addressed.
       First, the report provided detailed information about the nature of the referral, i.e.,
the two probation violation allegations that simultaneously raised concerns about Betty’s
ability to care for R.F. It summarized the evidence supporting conclusions by the social
services agency that the neglect/abuse referrals would likely not be sustained because

                                              9
they were either inconclusive or not supported by sufficient evidence. Notably, that
evidence included interviews with the involved parties including R.F. who told the social
worker that the reason Betty and R.F.’s brother duct-taped her to a chair was because
they were scared and upset that she had contracted a sexually transmitted disease “from
being out in the streets.” R.F. also acknowledged that she was not injured by the incident
and, indeed, it had no real effect on her at all. She denied that she kept running away,
taking the position that she was only leaving home without permission. Furthermore,
R.F. insisted that she wanted to return to Betty’s home, and that Betty could adequately
control her and take care of her.
       The report also addressed the circumstances that gave rise to the two probation
violation allegations, compiled the substantive evidence supporting the joint
recommendation for a group home placement and explained why that placement would
best address R.F.’s needs: “A group home placement will allow [R.F.] to address
treatment issues in a safe, structured living environment. The minor’s psychological,
educational, medical and behavioral needs will be met while in placement. She will also
receive counseling to address her exploitive behaviors, lack of self-esteem, and poor
response to parental supervision. It is hopeful that placement will give the minor tools to
assist her in better decision making, and reunify with her great-grandmother.”
       Second, the section 241.1 assessment addressed the implications of R.F.’s age.
For example, the report states “Before the Court is a thirteen year old minor who has
developed a significant pattern of noncompliance. She has a history of running away
from home and engaging in risky behaviors. Her young age and naivety make the
minor’s welfare of great concern.” (Original bolded italics.)
       Third, the section 241.1 assessment summarized services that had been provided
to R.F. and addressed what services were potentially available to her in the future. As
reflected in our factual summary, the agencies were concerned that R.F. would not
qualify for any services if the case was transferred to dependency court. More
fundamentally, as just discussed, the recommendation to retain R.F.’s case in dependency


                                            10
court was explicitly tied to the nature of services that would be available to her in a group
home placement.
       R.F. argues that the section 241.1 assessment was fatally inadequate because it
failed to: (1) mention that R.F. was not receiving counseling or support services during
the two-week period after her release from New Foundations, and (2) consider whether
the absence of those services may have “helped create the possibility that R.F. would
quickly violate the terms of her probation.” She contends that this information was
crucially relevant because if it had been included in the report, the court would have
realized that “[a]t most, this entire episode speaks to R.F.’s deep need for therapy and
structured programs and not to a need for increased punishment or discipline.” We reject
this argument for several, separate reasons.
       First, the report as written was neither inaccurate nor misleading; it accurately
summarized the services provided to R.F. throughout the wardship proceeding and never
suggested that she was in counseling during the two weeks after she was released from
New Foundations. Second, R.F.’s assertion that she would not have violated probation if
she had had been receiving counseling during that brief period is speculation, not
supported by affirmative evidence and arguably inconsistent with her demonstrated
pattern of behavior. Third, R.F.’s characterization of the choice a court must make under
section 241.1 reflects a fundamental misunderstanding of the purpose of delinquency
proceedings. “Under section 202, juvenile proceedings are primarily “rehabilitative” (id.,
subd. (b)), and punishment in the form of “retribution” is disallowed (id., subd. (e)).”
(In re Eddie M. (2003) 31 Cal.4th 480, 507.) Thus, contrary to the premise of R.F.’s
claim of error, the decision to keep her case in the delinquency court was not motivated
by a desire to punish her. In fact, it appears to us that everyone agreed R.F. needed
therapy and structured programs, and that the dispositive question before the court was
which forum could best provide those services going forward.
       Taking a different tack, R.F. argues that, regardless of the adequacy of the section
241.1 assessment report, the juvenile court abused its discretion by failing to explicitly
address the factors that R.F. has identified as dispositive in her case, namely the nature of

                                               11
the referral, her tender age, and the services that had not been provided after she was
released from New Foundations. First, R.F. fails to identify statutory or case authority
requiring a juvenile court to make explicit findings with respect to each or any factor
addressed in a section 241.1 assessment. Second, as our factual summary reflects, at the
jurisdiction hearing in this case, the court provided a detailed and case specific
explanation for its ruling, which confirms that it considered the relevant factors and
reached a reasoned decision that was neither arbitrary nor capricious.
         In summary, the section 241.1 assessment report was adequate and substantially
supports the court’s determination that the delinquency court was a better forum for
addressing R.F.’s increasingly dangerous behavior. Indeed, the agencies questioned
whether R.F. would even qualify for child dependency services. Thus, the juvenile court
did not abuse its discretion by continuing R.F.’s case as a delinquency matter.
         B. The Probation Violations
         Probation violation proceedings conducted pursuant to section 777 require a
preponderance of the evidence to support the violation. (§ 777; In re Eddie M., supra, 31
Cal.4th at p. 501.) Here, the record shows that both probation violations were proven by
a preponderance of the evidence.
         The probation violation for violating curfew was established by testimony from
Betty and Nadia Hollomon and was not disputed by any evidence. Betty testified that
R.F. violated curfew on October 31, 2013, by leaving her home after returning from
school and staying out all night. Nadia Hollomon confirmed that Betty had reported that
R.F. went out at night and did not return home. Hollomon also testified that R.F.
admitted to her that she left Betty’s home and spent more than one night at a friend’s
house.
         The EMP violation was established by testimony from Betty and Phillip
McLaughlin. Betty testified that R.F. did not go to school on at least one day after she
was released from New Foundations. McLaughlin also testified that R.F. did not go to
school on November 7, 2013.


                                             12
       On appeal, R.F. contends the juvenile court committed reversible error by
admitting McLaughlin’s testimony because it was inadmissible hearsay. When her trial
counsel raised this objection at the probation violation hearing, the court asked
McLaughlin how he knew R.F. was not at school. McLaughlin testified that “I went to
the attendance office. They checked the computers. She was not at school that day or the
previous day.” R.F.’s counsel objected again, arguing the county was required to bring in
the custodian of records from the school. After McLaughlin confirmed that he got his
information from a school official, the court overruled R.F.’s objection, stating: “In
probation violation hearings, the Court can rely on reliable hearsay, and I think
information from a school official relating to whether or not someone is at school is
sufficient to overcome the hearsay objection.”
       The legal premise of the juvenile court’s ruling was sound. “Although probation
violation hearings involve the criminal justice system, they are not governed by all the
procedural safeguards of a criminal trial. [Citations.] Specifically the Sixth
Amendment’s right of confrontation does not apply to probation violation hearings.
[Citation.] A defendant’s right to cross-examine and confront witnesses at a violation
hearing stems, rather, from the due process clause of the Fourteenth Amendment.
[Citation.] Those confrontation rights, however, are not absolute . . . .’ [Citation.]”
(People v. Abrams (2007) 158 Cal.App.4th 396, 400.)
       Juvenile probation revocation proceedings are governed by section 777 which
states that a court “may admit and consider reliable hearsay evidence at the hearing to the
same extent that such evidence would be admissible in an adult probation revocation
hearing, pursuant to the decision in People v. Brown [1989] 215 Cal.App.3d [452] and
any other provision of law.” (§ 777, subd. (c).) In People v. Brown, supra, 215
Cal.App.3d 452 (Brown), the Court of Appeal rejected a contention that appellant’s due
process rights were violated at a probation revocation hearing because a police officer
was permitted to testify regarding the results of a lab test establishing that evidence
seized from the defendant was cocaine. (Id. at pp. 454-455.) The Brown court held “[a]s
long as hearsay testimony bears a substantial degree of trustworthiness it may

                                             13
legitimately be used at a probation revocation proceeding. [Citations.] In general, the
court will find hearsay evidence trustworthy when there are sufficient ‘indicia of
reliability.’ [Citation.] Such a determination rests within the discretion of the trial court
and will not be disturbed on appeal absent an abuse of discretion. [Citation.]” (Ibid.)
       Section 777 and Brown support the juvenile court’s decision to permit the
probation officer to testify that a school official looked at the school attendance records
and then told him that R.F. had not been at school for two days. School officials have a
mandatory duty to keep attendance records and an incentive to keep accurate records in
order to ensure adequate state funding. (Ed. Code §§ 1244, 41020, subd. (c), 42127,
44809, subd (b), 46000, 46300.) In light of this indicia of reliability, the court did not
abuse its discretion by concluding that the hearsay statement by a school official was
sufficiently trustworthy to be used at the probation violation proceeding.
       On appeal, R.F. contends the school official’s hearsay statement was not
admissible under Brown or otherwise reliable because it was “testimonial” hearsay, used
as substantive proof of the probation violation, and thus could not be properly admitted
absent a showing of good cause for replacing live testimony about the matter. To support
this argument, R.F. relies on People v. Arreola (1994) 7 Cal.4th 1144 (Arreola), and In re
Kentron D. (2002) 101 Cal.App.4th 1381.)
       Arreola, supra, 7 Cal.4th 1144, was an appeal from an order revoking the
defendant’s probation for driving while intoxicated. At the revocation hearing the trial
court admitted evidence of a police officer’s preliminary hearing testimony given in a
new criminal case arising out of the same incident without requiring a showing of good
cause for not eliciting live testimony from the officer. (Id. at pp. 1156-1157.) The
Arreola court affirmed the rule that many forms of documentary hearsay evidence are by
their nature sufficiently “trustworthy to be relied upon by the trial court in revoking
probation.” (Id. at p. 1156.) However, the court also found that the admission of
preliminary hearing testimony in lieu of live testimony required a more rigorous showing
of good cause.


                                             14
       The Arreola court explained that “[t]here is an evident distinction between a
transcript of former live testimony and the type of traditional ‘documentary’ evidence . . .
that does not have, as its source, live testimony. [Citation.]” (Arreola, supra, 7 Cal.4th
at p. 1157, italics omitted.) Witness demeanor is usually not a “significant factor” when
evaluating the reliability of documentary hearsay where the purpose of foundational
testimony is often simply to authenticate the documentary material, and where the
missing witness would likely “be unable to recall from actual memory information
relating to the specific contents of the writing and would rely instead upon the record of
his or her own action.” (Id. at p. 1157.) However, there is a “particularly important”
need for confrontation where the evidence is testimonial “because of the opportunity for
observation of the witness’s demeanor.” (Ibid) In light this distinction, the Arreola court
held that a showing of good cause is required “before a defendant’s right of confrontation
at a probation revocation hearing can be dispensed with by the admission of a preliminary
hearing transcript in lieu of live testimony.” (Id. at p. 1159.)
       The good cause requirement articulated in Arreola is a “broad standard” which is
met “(1) when the declarant is ‘unavailable’ under the traditional hearsay standard (see
Evid. Code, § 240), (2) when the declarant, although not legally unavailable, can be
brought to the hearing only through great difficulty or expense, or (3) when the
declarant’s presence would pose a risk of harm (including, in appropriate circumstances,
mental or emotional harm) to the declarant. [Citation.]” (Arreola, supra, 7 Cal.4th at
p. 1160.) Furthermore, the ultimate determination of admissibility must be made on a
case-by-case basis and requires consideration of other relevant circumstances including
the purpose for which the evidence is offered, the significance of the particular evidence,
and whether other admissible evidence corroborates the hearsay evidence or if it is the
only evidence establishing the probation violation. (Ibid.) This good cause requirement
was applied in a juvenile probation matter in Kentron, supra, 101 Cal.App.4th 1381.
       Kentron was an appeal from a disposition order placing a ward of the juvenile
court in a camp community program based on findings that he violated several conditions
of his probation. (101 Cal.App.4th 1381.) Applying the principles summarized in

                                              15
Arreola, supra, the Kentron court found that the juvenile court abused its discretion by
admitting hearsay statements in the probation department’s section 777 notice of the
alleged violations. (Id. at pp. 1392-1393.) The section 777 notice was an “accusatory
pleading” prepared by a probation officer for the sole purpose of instituting a judicial
proceeding and the prosecutor did not establish any foundation for admitting it as
evidence. (Id. at p. 1393.) Two of the violations alleged in the notice were witnessed by
probation officers who were not present in court, and there had been no showing these
witnesses were unavailable. The other alleged violations were based on observations by
probation officers who were present in court and presumably available to testify, and yet
the prosecutor chose not to call them as witnesses. Under these circumstances, the
juvenile court committed reversible error by relying solely on the hearsay allegations in
the section 777 notice as substantive proof that the violations were committed. (Kentron,
supra, at pp. 1392-1393.)
       For several reasons, Arreola and Kentron do not require reversal of the probation
violation order in this case. First, we are not convinced that McLaughlin’s testimony fits
the definition of testimonial hearsay addressed by these cases. Technically, McLaughlin
was repeating a statement made to him by the school official. However, the school
official’s statement was itself documentary hearsay, since it was based entirely on the
content of official computerized school records. That official’s demeanor as a witness
was not a significant factor in evaluating foundational testimony relating to the admission
records. It appears that the only purpose achieved by mandating the appearance of the
school official would be to authenticate documentary material which the juvenile court
could reasonably have concluded was unnecessary in light of the indicia of reliability
associated with those records.
       Second, even if the court erred by permitting McLaughlin to testify that R.F. did
not attend school on November 7, that was only one aspect of the probation officer’s
testimony. McLaughlin also testified that he went to R.F.’s school on that date and did
not find her there. That non-hearsay testimony reinforced Betty’s testimony that R.F. did
not go to school on at least one day during the relevant time period. Thus, there was

                                             16
substantial evidence of the EMP violation even without consideration of the reliable
hearsay evidence establishing that school records showed R.F. had not been to school in
two days.
       Finally, as discussed above, the record also establishes that R.F. committed a
separate probation violation by failing to comply with the court’s curfew order. The only
ground upon which R.F. challenges that separate finding is that Betty admitted that, on a
different occasion she mistakenly believed that R.F. had gone out when she was only
hiding in the basement. Betty’s testimony about a collateral incident which was not
charged as a probation violation does not dilute the undisputed substantial evidence that
R.F. violated her curfew on October 31.
       C. The Out of Home Placement
       “A juvenile court’s commitment order may be reversed on appeal only upon a
showing the court abused its discretion. [Citation.] ‘ “We must indulge all reasonable
inferences to support the decision of the juvenile court and will not disturb its findings
when there is substantial evidence to support them.” ’ [Citation.]” (In re Robert H.
(2002) 96 Cal.App.4th 1317, 1330.)
       In the present case, the juvenile court made numerous findings to support the out-
of-home placement, including that (1) prior efforts to keep R.F. in Betty’s home had
failed; (2) the extensive services already provided to R.F. did not alter her problematic
behavior; (3) R.F. resisted Betty’s efforts to help her because the streets were more
attractive to her than Betty’s home; (4) R.F. repeatedly violated the terms of her
probation; and (5) R.F. was engaging in a pattern of inappropriate and dangerous sexual
behavior. All of these findings are supported by substantial evidence and they establish
that the juvenile court did not abuse its discretion by ordering the out of home placement.
       R.F. contends that “de minimus,” “technical and non-criminal” probation
violations do not justify removing a 13-year-old from her home. This argument fails to
address the pertinent facts supporting the juvenile court’s placement decision. R.F.’s two
recent probation violations were not isolated occurrences, but part of a pattern of
noncompliance. They were also evidence that the court and probation department had

                                             17
made extensive efforts to rehabilitate R.F. without removing her from her home and that
those efforts had failed. Furthermore, when viewed in proper context, the fact that R.F.
was only 13 years old reinforced the juvenile court’s conclusion that an out of home
placement was necessary. R.F.’s immaturity combined with her other problems to make
her uniquely vulnerable to exploitation and abuse by people from whom she refused to
disassociate.
       R.F. ignores substantial evidence that she did not utilize services afforded to her
while in Betty’s care; that she needed greater protection than Betty could provide; and
that the intensive services afforded at the Children’s Home would increase the likelihood
that R.F. could successfully reunify with Betty in the future. Under these circumstances,
the court did not abuse its discretion by ordering the out-of-home placement.
                                            IV.
                                     DISPOSITION
       The juvenile court orders are affirmed.




                                             18
                                               _________________________
                                               RUVOLO, P. J.


We concur:


_________________________
REARDON, J.


_________________________
BOLANOS, J.*




* Judge of the San Francisco City and County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                          19